This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,167

 5 ERVEY RODRIGUEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Lisa B. Riley, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Becca Salwin, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1   {1}   Defendant has appealed from a number of convictions. We recently issued a

 2 second notice of proposed summary disposition in which we proposed to affirm in

 3 part and reverse in part. Specifically, we proposed to reject Defendant’s challenge to

 4 the sufficiency of the evidence, but proposed to vacate the sentence and remand for

 5 a new sentencing hearing. Defendant has filed a response that confirms his reliance

 6 upon the arguments set forth in his first memorandum in opposition. The State has

 7 filed a response indicating that it does not oppose our proposed summary disposition.

 8   {2}   Accordingly, for the reasons previously stated, we affirm Defendant’s

 9 convictions, but vacate the sentence and remand for further proceedings.

10   {3}   IT IS SO ORDERED.



11                                         __________________________________
12                                         JONATHAN B. SUTIN, Judge


13 WE CONCUR:


14 _______________________________
15 JAMES J. WECHSLER, Judge


16 _______________________________
17 M. MONICA ZAMORA, Judge




                                             2